 



*Confidential Treatment Requested Under
17 C.F.R. §§ 200.80(b)(4), 200.83 and 240.24b-2
DEVELOPMENT AND EXCLUSIVE DISTRIBUTION AGREEMENT
     This Development and Exclusive Distribution Agreement (“Agreement”) is
entered into on November 7, 2006 (“Effective Date”) between AKORN, INC., a
Louisiana corporation having a principal place of business at 2500 Millbrook
Drive, Buffalo Grove, Illinois 60089-4694, United States of America (“AKORN”)
and SERUM INSTITUTE of INDIA, LTD., a Company incorporated under the laws of
India, having its principal place of business at S. No. 212/2, Off Soli
Poonawalla Road, Hadapsar, Pune — 411 028, Maharashtra, INDIA, (“SII”) (each a
“Party” and collectively, the “Parties”).
     A. The Parties have previously entered into a Memorandum of Understanding
dated April 4, 2006 with respect to their collaboration in developing monoclonal
antibody drugs;
     B. SII has entered into a definitive agreement with [...***...] (as defined
below) providing it with certain exclusive rights to rabies monoclonal antibody
and with the right to nominate a distributor for distribution of rabies
monoclonal antibody products;
     C. As provided in the above referenced Memorandum of Understanding, AKORN
desires to receive from SII exclusive marketing and distribution rights in
North, Central, and South America for the rabies monoclonal antibody; and
     D. The Parties desire to set forth their agreement with respect to such
exclusive rights and their collaboration in developing rabies monoclonal
antibody, pursuant to the term and conditions set forth below.
     NOW, THEREFORE, in consideration of the mutual promises herein, and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the Parties, the Parties agree as follows:
ARTICLE 1
DEFINITIONS
     1.1 AKORN Indemnitees. The term “AKORN Indemnitees” has the meaning
ascribed to it in Section 10.1.
     1.2 Anti-D Notice. The term “Anti-D Notice” has the meaning ascribed to it
in Section 2.6.2.
     1.3 Applicable Laws. The term “Applicable Laws” means all applicable laws
and regulations, including, but not limited to the United States Federal Food,
Drug, and Cosmetic Act and the Public Health Service Act, and including all
local and municipal ordinances and the regulations of any agency or public
authority having jurisdiction over the manufacture, sale and delivery of
Products.
     1.4 Affiliate. The term “Affiliate” means with respect to any Party, any
party controlling, controlled by or under common control with any such Party.
For purposes hereof, “control” and its derivatives means the possession,
directly or indirectly, of the power to direct or
* CONFIDENTIAL TREATMENT REQUESTED — This language has been omitted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



*Confidential Treatment Requested Under
17 C.F.R. §§ 200.80(b)(4), 200.83 and 240.24b-2
cause the direction of the management and policies of a Party, whether through
the ownership of voting securities or voting interests, by contract or
otherwise.
     1.5 BLA. The term “BLA” means a biologics license application submitted to
FDA to obtain license approval for a biologic product, or any successor
application or foreign equivalent.
     1.6 CBER. The term “CBER” means the FDA’s Center for Biologics Evaluation
and Research that is responsible for regulating biological products for human
use under applicable United States federal laws or any successor authority.
     1.7 cGMP. The term “cGMP” means current Good Manufacturing Practices as
applicable in the Territory.
     1.8 Collaboration Agreement. The term “Collaboration Agreement” means the
Collaboration and License Agreement between SII and [...***...].
     1.9 Confidential Information. The term “Confidential Information” means all
confidential information of a Party relating to any designs, know-how,
inventions, technical data, ideas, uses, processes, methods, formulae, research
and development activities, work in process, or any scientific, engineering,
manufacturing, marketing, business or financial information relating to the
disclosing Party, its present or future products, sales, suppliers, customers,
employees, investors or business, whether in oral, written, graphic or
electronic form disclosed by the Parties prior to or during this Agreement
(which is marked confidential or acknowledged as being confidential prior to
disclosure). If the Confidential Information is disclosed orally or visually, it
shall be identified as such at the time of disclosure and confirmed in writing
by the disclosing party within thirty (30) days of disclosure. Confidential
Information shall also include any other information in oral, written, graphic
or electronic form which, given the circumstances surrounding such disclosure,
would be considered confidential. This Agreement shall be deemed Confidential
Information.
     1.10 FDA. The term “FDA” means the United States Food and Drug
Administration.
     1.11 First Commercial Sale. The term “First Commercial Sale” with respect
to a Product means the first sale or other disposal of such Product in a country
in the Territory after receipt of Marketing Authorization.
     1.12 Forecast. The term “Forecast” has the meaning ascribed to it in
Section 5.2.
     1.13 [...***...]. The term “[...***...]” means the MAb, known as
[...***...], that effectively neutralizes all known strains of the Rabies virus.
     1.14 Initial Price. The term “Initial Price” has the meaning ascribed to it
in Section 7.1.1.
     1.15 Insignia. The term “Insignia” means trademarks, trade names, logos,
symbols, badges, labels, decorative designs, packaging designs or similar trade
dress.
* CONFIDENTIAL TREATMENT REQUESTED — This language has been omitted and filed
separately with the Securities and Exchange Commission.

Page 2



--------------------------------------------------------------------------------



 



*Confidential Treatment Requested Under
17 C.F.R. §§ 200.80(b)(4), 200.83 and 240.24b-2
     1.16 Intellectual Property Rights. The term “Intellectual Property Rights”
means all United States and worldwide trademarks, service marks, trade dress,
logos, copyrights, rights of authorship, inventions, patents, rights of
inventorship, moral rights, rights of publicity and privacy, trade secrets,
rights under unfair competition and unfair trade practices laws, and all other
intellectual and industrial property rights related thereto.
     1.17 MAb. The term “MAb” means fully human monoclonal antibodies.
     1.18 Marketing Authorization. The term “Marketing Authorization” means all
necessary registrations, permits, licenses, authorizations, approvals and
notifications by the relevant regulatory authority in a country in the Territory
for the development, manufacturing, testing, labeling, importation, storage,
promotion, sale, distribution and use of a Product in such country.
     1.19 Milestones. The term “Milestones” means the objectives and
deliverables described and set forth in the Milestone Schedule.
     1.20 Milestone Schedule. The term “Milestone Schedule” means Exhibit A,
attached hereto and fully incorporated herein.
     1.21 [...***...]. The term “[...***...]” means the [...***...], having its
principal place of business at [...***...].
     1.22 Net Sales Value. The term “Net Sales Value” means the gross amount
billed or invoiced by AKORN on sales of Products, less the following deductions,
to the extent not already applied and consistent with US GAAP: (a) customary
trade, quantity, or cash discounts to non-affiliated brokers or agents to the
extent actually allowed and taken; (b) amounts repaid or credited by reason of
rejection or return; (c) to the extent separately stated on purchase orders,
invoices, or other documents of sale, any taxes or other governmental charges
levied on the sale, transportation, delivery, or use of a Product which is paid
by or on behalf of AKORN; (d) duties and charges, including state government
levy and customs duties, in the Territory, in respect of the Products, including
any duties, taxes, VATs or similar charges arising with respect to the
importation by and delivery of Products to AKORN; (e) inbound carriage,
insurance and freight costs incurred by AKORN for Products; and (f) outbound
transportation costs prepaid or allowed and costs of insurance in transit. If
Product is sold to third parties in transactions that are not arm’s length
between buyer and seller, then the gross amount to be included in the
calculation of Net Sales Value for the sale of such Product shall be the gross
amount that would have been charged had the sale been at arm’s length, which
shall be deemed, when determinable, to be the average selling price for Product
in the given country in the Territory (or if not available, in the Territory)
for the ninety (90) day period prior to the relevant sale.
     1.23 Phase I Clinical Trial. The term “Phase I Clinical Trial” means a
human clinical trial in any country which generally provides for the initial
introduction into humans of a Product with the primary purpose of determining
its metabolism and pharmacokinetic properties and pharmacology, or could
otherwise meet the definition of 21 CFR 312.21 or its foreign equivalent.
* CONFIDENTIAL TREATMENT REQUESTED — This language has been omitted and filed
separately with the Securities and Exchange Commission.

Page 3



--------------------------------------------------------------------------------



 



*Confidential Treatment Requested Under
17 C.F.R. §§ 200.80(b)(4), 200.83 and 240.24b-2
     1.24 Phase II Clinical Trial. The term “Phase II Clinical Trial” means a
human clinical trial in any country which utilizes a larger base of humans in
order to establish effectiveness of a Product and further evaluate its safety,
or could otherwise meet the definition of 21 CFR 312.21 or its foreign
equivalent.
     1.25 Phase III Clinical Trial. The term “Phase III Clinical Trial” means a
human clinical trial in any country which provides for the continued trials of a
Product on sufficient numbers of patients to establish its safety and efficacy
that is needed to evaluate the overall benefit-risk relationship of the Product
and an adequate basis for physician labeling, or could otherwise meet the
definition of 21 CFR 312.21 or its foreign equivalent.
     1.26 Product. The term “Product” means (i) a [...***...] product developed
by SII and/or its licensors; and (ii) any other MAb product, added to this
Agreement pursuant to a Schedule hereto adopted pursuant to Section 2.6.
     1.27 Product Sales Share. The term “Product Sales Share” means for each
calendar quarter, (i) with respect to the territories of North America (and,
only upon and to the extent agreed by the Parties pursuant to a separate written
agreement as provided under Section 2.7, Europe), that amount equal to sixty
percent (60%) of the Net Sales Value achieved by AKORN in such calendar quarter
in such territories; and (ii) with respect to the territories of Central America
and South America, that amount equal to fifty percent (50%) of the Net Sales
Value achieved by AKORN in such calendar quarter in such territories.
     1.28 Quality Agreement. The tem “Quality Agreement” has the meaning
ascribed to it in Section 3.1.
     1.29 Satisfactory Completion. The term “Satisfactory Completion” means,
with respect to each phase of the clinical development program (Phase I, II or
III Clinical Trials), completion of such phase and meeting the protocol
requirements with conclusive data analysis that permits the clinical development
program to proceed to the next phase, (in the case of Phase I or II Clinical
Trials), or to proceed to Marketing Approval submission (in the case of Phase
III Clinical Trials), in accordance with Applicable Laws.
     1.30 Schedule. The term “Schedule” means an addendum to this Agreement that
may be agreed upon by the Parties, which in each case shall set forth, as
applicable, additional types of MAb that will be subject to this Agreement,
corresponding payment obligations, and other terms and conditions as mutually
agreed to by the Parties. Upon execution by both Parties, each such executed
Schedule shall be attached to this Agreement and fully incorporated herein by
this reference.
     1.31 SII Indemnitees. The term “SII Indemnitees” has the meaning ascribed
to it in Section 10.2.
     1.32 Territory. The term “Territory” means the various countries and
territories located in North America, Central America, South America, and, to
the extent agreed by the Parties pursuant to a separate written agreement as
provided under Section 2.7, Europe.
* CONFIDENTIAL TREATMENT REQUESTED — This language has been omitted and filed
separately with the Securities and Exchange Commission.

Page 4



--------------------------------------------------------------------------------



 



*Confidential Treatment Requested Under
17 C.F.R. §§ 200.80(b)(4), 200.83 and 240.24b-2
     1.33 Variable Price. The term “Variable Price” has the meaning ascribed to
it in Section 7.1.2.
ARTICLE 2
PRODUCT DEVELOPMENT AND REGISTRATION
     2.1 Product Development.
            2.1.1 SII shall be solely responsible for the development of the
Products, including, but not limited to, the use of its commercially reasonable
efforts to reach all Milestones, and develop all materials required to file
Marketing Authorizations therefor as required by regulatory authorities in the
Territory. Pursuant to such development efforts, SII shall be responsible to
conduct, at its sole cost, all the pre-clinical pharmacological studies,
toxicology studies, and Phase I, II and III Clinical Trials for Products as
required for United States Marketing Authorizations.
            2.1.2 All development costs incurred by SII shall be borne solely by
SII. SII shall expeditiously commence and use commercially reasonable efforts to
complete development of a stable, commercially saleable Product in accordance
with the Milestone Schedule, cGMP, and Applicable Laws, which Product does not
infringe or potentially infringe any Intellectual Property Rights owned or
licensed by any other person in the Territory.
     2.2 BLA Filing. SII shall file a BLA for Products as soon as practicable
following SII’s completion of all necessary corresponding pre-clinical
pharmacological and toxicology testing and Phase I, II and III Clinical Trials
for United States filing. Such BLA shall be filed to allow manufacturing of each
Product by either [...***...] or SII, as mutually agreed by the Parties. SII
and/or [...***...] shall be responsible for all filing costs associated with
filing the BLA.
     2.3 Ownership of Marketing Authorizations. Any application for Product
Marketing Authorization and each corresponding Product Marketing Authorization
shall be the sole and exclusive property of SII or [...***...], as more fully
set forth in the Collaboration Agreement.
     2.4 Cooperation. Each Party shall reasonably cooperate with the other Party
(including providing all reasonably necessary information in its possession,
taking all reasonably necessary actions and executing all reasonably necessary
instruments) in connection with the preparation, filing, prosecution, seeking
and obtaining the Marketing Authorizations.
     2.5 Representatives. Upon execution of this Agreement, SII and AKORN shall
each select one (1) program manager who will be responsible for directing and
overseeing all activities regarding this Agreement and for transmitting and
receiving all communications regarding this Agreement on behalf of its
respective company. Each Party may change its designated program manager at any
time effective upon providing written notice to the other Party.
* CONFIDENTIAL TREATMENT REQUESTED — This language has been omitted and filed
separately with the Securities and Exchange Commission.

Page 5



--------------------------------------------------------------------------------



 



*Confidential Treatment Requested Under
17 C.F.R. §§ 200.80(b)(4), 200.83 and 240.24b-2
     2.6 Additional MAb Products.
            2.6.1 The Parties may enter into one or more Schedules to add
additional types of MAb to this Agreement. A Schedule shall be separately
executed by both Parties to be valid. Once a given Schedule has been fully
executed by the Parties, it shall be incorporated into and governed by the terms
and conditions of this Agreement. In the event any provision in a Schedule
conflicts with any portion of this Agreement, the terms of the Schedule shall
govern. No addition, change or modification to any Schedule will be effective
unless made in writing and signed by both Parties.
            2.6.2 During the term of this Agreement, SII grants AKORN a first
option to obtain exclusive marketing rights in the Territory for SII rights in
Anti-D MAb. SII shall provide notice to and shall consult with AKORN with
respect to its negotiations with [...***...] with respect to Anti-D MAb. SII
shall notify AKORN in writing immediately upon SII’s receipt of rights to Anti-D
MAb from [...***...]. Such notice shall disclose all material disclosable
specific terms of the Collaboration Agreement that are added with respect to
Anti-D MAb as required by [...***...] and any other specific SII obligations
with respect to Anti-D MAb required by [...***...], subject to SII’s compliance
with any confidentiality provisions in its agreements with [...***...] (“Anti-D
Notice”). AKORN shall have the period of ninety (90) days to elect whether to
exercise such option and enter into a Schedule containing exclusive marketing
rights in the Territory for Anti-D MAb from SII. AKORN shall exercise this
option by notifying SII in writing of its election within the ninety (90) day
period following its receipt of the Anti-D Notice. If AKORN exercises such
option, SII and AKORN shall enter into a Schedule providing for exclusive
marketing rights in the Territory for Anti-D MAb from SII on terms that are
consistent with the terms and conditions in this Agreement and with any
additional specific terms with respect to Anti-D MAb required by [...***...] and
as disclosed in the Anti-D Notice. Should AKORN fail to exercise such option
within the ninety (90) day period following its receipt of the Anti-D Notice,
SII shall be free to commercialize and market Anti-D MAb on its own or with any
other third party.
     2.7 Addition of Europe to Territory. During the term of this Agreement, SII
grants AKORN a first option to expand the Territory to include Europe in
accordance with the terms of this Section 2.7. To the extent that SII has a good
faith intent to grant marketing rights to Products in Europe (and prior to any
such grant), SII shall communicate such intent to AKORN and the Parties shall
negotiate in good faith, during the following period of ninety (90) days, the
terms of such Territory expansion, which terms may include minimum reasonable
annual Product sales requirements for Europe as agreed by the Parties. If the
Parties fail to agree with respect to the terms of such Territory expansion
within the foregoing ninety (90) day period, SII shall be free to grant the
rights to any third party.
ARTICLE 3
MANUFACTURE OF PRODUCTS
     3.1 Quality Agreement. As soon as practicable following the Effective Date,
but not later than the date that SII or [...***...], as the case may be, begins
production of clinical batches, the Parties shall enter into a quality agreement
(the “Quality Agreement”). The Quality Agreement shall contain provisions
consistent with the provisions in this Agreement and such other provisions as
otherwise required for compliance with cGMP and all other applicable FDA
* CONFIDENTIAL TREATMENT REQUESTED — This language has been omitted and filed
separately with the Securities and Exchange Commission.

Page 6



--------------------------------------------------------------------------------



 



*Confidential Treatment Requested Under
17 C.F.R. §§ 200.80(b)(4), 200.83 and 240.24b-2
requirements. Prior to production and supply of any clinical batches, AKORN’s
program manager and quality assurance managers shall be permitted to conduct a
quality inspection of the manufacturing facilities and to provide SII with a
written notice setting forth a list of discrepancies in compliance with cGMP and
all other applicable FDA requirements. SII shall correct all items rightly
objected to by AKORN and shall demonstrate compliance with cGMP and other
applicable FDA requirements within a reasonable period following receipt of
AKORN’s written notice. Notwithstanding AKORN’s quality inspection and other
activities pursuant to this Section 3.1, nothing in this Section 3.1 shall alter
SII’s responsibilities for compliance with cGMP and FDA requirements, and all
other applicable requirements under this Agreement, or release SII from its
obligations with respect to such compliance.
     3.2 Product Manufacture. All Products shall be manufactured in conformity
with the applicable Marketing Authorization and this Agreement. All Products
shall be manufactured in conformity with this Agreement.
     3.3 Right of Access/ Inspections.
            3.3.1 AKORN shall be permitted periodic (not more than once per
year) access to the manufacturing facilities for the purpose of conducting
inspections and/or audits to determine compliance with the Agreement or the
Quality Agreement entered into by the Parties, including audits of SII’s
compliance with cGMPs and with environmental and other laws. Upon not less than
thirty (30) days prior written notice, SII shall make available to AKORN all
documentation, equipment, and facilities relating to this Agreement reasonably
required to accomplish the purposes of this provision, provided SII shall not be
required to disclose to AKORN any confidential information of third parties, or
any propriety information relating to Product manufacture or processing which
would not otherwise be public. Notwithstanding anything else to the contrary,
any such inspections/audits and any testing performed by AKORN during them, will
not relieve SII of liability for Products later found to be defective or for
SII’s failure to meet its obligations under this Agreement.
            3.3.2 SII and [...***...] shall be permitted periodic (not more than
once per year) access to AKORN’s, and its subcontractor’s, facilities, and
records, and personnel for the purpose of conducting inspections and/or audits
to determine compliance with this Agreement or the Quality Agreement, including
audits of AKORN’s compliance with environmental and other laws. Upon not less
than thirty (30) days prior written notice, AKORN shall make available all
documentation and facilities relating to the Product upon SII’s request for
inspection by SII, [...***...], or their representatives, including authorized
third party consultants, reasonably required to accomplish the purposes of this
provision. Notwithstanding anything else to the contrary, any such
inspections/audits performed by SII or [...***...] during them, will not relieve
AKORN of liability for AKORN’s failure to meet its obligations under this
Agreement.
     3.4 Notifications. Each Party shall establish systems to advise the other
of any safety or toxicity problem of which either Party becomes aware regarding
any Product. Each party will, within five (5) business days following
notification, inform the other party in the event of any FDA or other regulatory
inspection relating to any Product and will notify the other party in writing of
any reportable serious adverse event relating to a Product as required by FDA.
* CONFIDENTIAL TREATMENT REQUESTED — This language has been omitted and filed
separately with the Securities and Exchange Commission.

Page 7



--------------------------------------------------------------------------------



 



*Confidential Treatment Requested Under
17 C.F.R. §§ 200.80(b)(4), 200.83 and 240.24b-2
     3.5 Recalls.
            3.5.1 Prior to the First Commercial Sale of Product, AKORN shall
provide SII and [...***...] with a description of its procedure for conducting
and documenting Product recalls, which procedure must meet FDA regulations.
AKORN shall demonstrate to SII that its systems shall identify the end user of
the Product and shall ensure that packaged vials are shipped in compliance with
the labeled storage temperature requirements.
            3.5.2 Each Party promptly shall notify the other if any Product is
or might reasonably be expected to be the subject of a recall, market withdrawal
or correction. AKORN shall be responsible for coordinating any recall, market
withdrawal or field correction of Product, pursuant to the procedures provided
to SII and [...***...].
                    (a) A recall, market withdrawal or field correction shall be
conducted at the cost of SII to the extent that the cause of such recall is due
to the failure of the Product to meet its specifications as set forth in the BLA
or other applicable Marketing Authorization during the applicable shelf life.
AKORN shall provide SII with a copy of all documents relating to such recall,
market withdrawal or field correction at SII’s sole cost and expense. SII shall
cooperate with AKORN (including providing AKORN with all data, information and
documents requested by AKORN) in connection with such recall, market withdrawal
or field correction. To the extent set forth in the first sentence of this
subclause (a), SII will bear all other reasonable costs associated with (A) such
recall, market withdrawal or field correction (including costs associated with
receiving and administering the recalled Product and notification of the recall
to those persons whom AKORN deems appropriate); and (B) replacement of such
recalled Product.
                    (b) A recall, market withdrawal or field correction shall be
conducted at the cost of AKORN to the extent that the cause of such recall is
due to acts or omissions after such Product was delivered to AKORN. AKORN shall
provide SII with a copy of all documents relating to such recall, market
withdrawal or field correction. SII shall cooperate with AKORN (including
providing AKORN with all data, information and documents requested by AKORN) in
connection with such recall, market withdrawal or field correction, at AKORN’s
sole cost and expense. To the extent set forth in the first sentence of this
subclause (b), AKORN will bear all other reasonable costs associated with
(A) such recall, market withdrawal or field correction (including costs
associated with receiving and administering the recalled Product and
notification of the recall to those persons whom AKORN deems appropriate); and
(B) replacement of such recalled Product.
                    (c) In the event the parties are unable to determine the
cause of a recall, then the parties shall share equally all reasonable recall
costs related to such recall, market withdrawal or field correction. In the
event that it is later determined that such recall, market withdrawal or field
correction is the responsibility one Party pursuant to the provisions above,
then, subject to the next sentence, such Party shall promptly reimburse the
other Party for all recall costs suffered by the other Party in connection with
the recall, market withdrawal or field correction. In the event that the Product
recall, market withdrawal or field correction resulted from the actions or
inactions of both Parties, then the Parties will share all reasonable recall
costs equally.
* CONFIDENTIAL TREATMENT REQUESTED — This language has been omitted and filed
separately with the Securities and Exchange Commission.

Page 8



--------------------------------------------------------------------------------



 



*Confidential Treatment Requested Under
17 C.F.R. §§ 200.80(b)(4), 200.83 and 240.24b-2
ARTICLE 4
EXCLUSIVE DISTRIBUTION
     4.1 Appointment. SII hereby appoints AKORN and AKORN hereby accepts
appointment as SII’s exclusive distributor of Products in the Territory.
Additionally, SII hereby grants to AKORN (i) the exclusive right to use all
Marketing Authorizations obtained by SII and/or [...***...] (and licensed to
SII) for the Products in the Territory; and (ii) the exclusive right to promote,
market, sell and distribute the Products in the Territory.
     4.2 Non-Circumvention. Neither SII nor any of its Affiliates shall
(i) appoint another distributor for Products in the Territory; (ii) sell
Products to any other party in the Territory; or (iii) directly or indirectly
allow any third party to use any Marketing Authorizations with respect to any
Products or assist any third party to file, prosecute, seek and obtain any
Marketing Authorizations with respect to any Products.
     4.3 Distribution/ Marketing. During the term hereof, AKORN shall promote,
market, distribute, and sell Products in the Territory. Market launch in each
country in the Territory shall occur not less than sixty (60) days after
(i) Marketing Authorization is obtained for such country; and (ii) commercial
quantities of Product are delivered by SII to such country. AKORN shall be
responsible for implementing a distribution, warehousing and marketing
infrastructure sufficient, in AKORN’s sole reasonable discretion, to handle the
distribution of the Products. All related costs and expenses shall be borne
solely by AKORN. Subject to Section 4.11, AKORN shall have the right to engage
sub-distributors to assist it in marketing and distributing the Products in the
Territory. AKORN shall supply copies of marketing plans and strategies for the
Territory and shall meet quarterly, either in person or telephonically, with SII
to review and discuss marketing efforts, plans, and strategies for the
Territory.
     4.4 Compliance with Laws. AKORN will comply with all Applicable Laws in the
Territory and regulations that govern its activities under this Agreement.
     4.5 Standards. AKORN shall comply with generally accepted distribution,
pricing, selling, and marketing standards in the pharmaceutical and biologics
industry as applicable in the respective country in the Territory.
     4.6 Promotional Materials. Prior to use, AKORN shall provide SII with
copies of all promotional and educational materials related to the Products. No
documentation or materials created by AKORN shall contain any inaccuracy or
misrepresentation regarding the Products or otherwise make any representation
regarding a Product beyond those contained in the Marketing Authorization for
the Territory of sale. Upon SII’s request, AKORN shall discontinue any use of
documentation or other materials that SII deems inaccurate, misleading, or
otherwise objectionable.
     4.7 Resources. AKORN agrees to maintain resources, facilities, and a
competent sales force and support staff consistent with its obligations under
this Agreement.
     4.8 Product Presentation. AKORN agrees to (i) present the Products fairly
to potential customers; (ii) not to disparage the Products, Product Insignia,
SII Insignia, SII or
* CONFIDENTIAL TREATMENT REQUESTED — This language has been omitted and filed
separately with the Securities and Exchange Commission.

Page 9



--------------------------------------------------------------------------------



 



*Confidential Treatment Requested Under
17 C.F.R. §§ 200.80(b)(4), 200.83 and 240.24b-2
[...***...] in any manner; and (iii) do all things reasonable to promote the
reputation of the Products and SII and value of the SII Insignia.
     4.9 Product Sales. Subject to the terms and conditions herein, AKORN shall
use commercially reasonable efforts to maximize Product sales in the Territory.
AKORN agrees not to solicit orders to be placed outside of the Territory without
prior written approval of SII. AKORN shall refer contacts outside the Territory
with interest in the Products to SII. AKORN shall not sell Product to customers
that have no place of business in the Territory.
     4.10 Product Complaints. AKORN shall promptly report to SII any complaints
regarding the Products received from its customers.
     4.11 Subcontractors. AKORN shall only utilize the services of
subcontractors approved in writing in advance by SII to perform its specific
material obligations under this Agreement. Notwithstanding anything else to the
contrary herein, AKORN shall be free to select its own common carriers,
wholesalers and representatives to assist AKORN in performing its non-material
ordinary course distribution and sales obligations hereunder. AKORN will be
responsible for its subcontractors’ compliance with the terms of this Agreement.
All permitted subcontractors shall agree in writing to adhere in writing to all
relevant terms of this Agreement, as if they were AKORN. AKORN shall be
responsible for oversight of all permitted subcontractors and shall remain
responsible for its permitted subcontractors.
ARTICLE 5
SUPPLY OF PRODUCTS
     5.1 Purchase Orders. AKORN shall only purchase Product from SII. This
Agreement applies to all purchase orders that AKORN may place with SII for the
purchase of Products. The terms and conditions of this Agreement including those
presented in all exhibits hereto shall apply to any purchase order, regardless
of whether this Agreement or its terms and conditions are expressly referenced
in that purchase order. No inconsistent or additional term or condition in any
purchase order or any acknowledgment or sale document from SII shall be
applicable to orders for Products placed by AKORN during the term hereof, unless
expressly agreed to by the Parties in writing. SII shall acknowledge all
purchase orders in writing to AKORN. SII shall be deemed to have accepted any
purchase order for which SII does not notify AKORN in writing, preferably within
five (5) business days but in no case later than thirty (30) calendar days after
its receipt, that SII cannot meet the purchase order’s terms. SII may utilize
subcontractors in the fulfillment of it obligations hereunder.
     5.2 Forecasts. Following SII’s and/or [...***...]’s receipt of the first
Marketing Authorization in the Territory, AKORN will provide to SII, not less
than thirty (30) days prior to the beginning of each calendar quarter during the
term hereof, a four (4) quarter rolling forecast (“Forecast”) estimating its
quarterly requirements for purchases of Products for the subsequent four
(4) calendar quarter period beginning with such calendar quarter. Except with
respect to the first quarter of the Forecast, which shall be binding and not
subject to cancellation or change (except as provided in the next sentence), the
Forecast is non-binding and is submitted solely to assist SII in ensuring that
it has adequate raw materials, capacity and supplies to meet purchase orders
that may be issued pursuant to the Forecast. With respect to the first two
(2) quarters of
* CONFIDENTIAL TREATMENT REQUESTED — This language has been omitted and filed
separately with the Securities and Exchange Commission.

Page 10



--------------------------------------------------------------------------------



 



*Confidential Treatment Requested Under
17 C.F.R. §§ 200.80(b)(4), 200.83 and 240.24b-2
each Forecast, AKORN shall not increase by more than ten percent (10%) or
decrease by more than five percent (5%) estimated Product ordered in any quarter
of the Forecast from the amount set forth in the prior Forecast, provided that
if AKORN requires additional Product beyond the forecasted amount, AKORN may
request the same from SII and SII will use its commercially reasonable efforts,
in light of its other supply commitments, to supply the additional Product to
AKORN. AKORN shall issue a new Forecast not less than thirty (30) days prior to
the first business day of each calendar quarter beginning six (6) months prior
to the estimated date of receipt of the first Marketing Authorization in each
country in the Territory. Unless SII notifies AKORN in writing within fifteen
(15) calendar days after receipt of a Forecast that it will not be able to
supply the amount of Products specified in the first quarter of such Forecast,
SII shall be obligated to provide the quantity of Products consistent with the
first quarter of such Forecast upon receipt of AKORN’s purchase orders.
     5.3 Customs and Other Duties. All duties and charges, including state
government levy and customs duties, in the country in which the manufacturing
facilities are located and in respect of the manufacture of Products shall be
borne and paid by SII. All other taxes and levies shall be borne by AKORN.
     5.4 Rescheduling. AKORN may reschedule delivery under a purchase order from
its originally scheduled ship date provided that it so informs SII on or before
SII’s manufacturing date without any rescheduling or any other charges.
     5.5 Packing and Cartage. All Products ordered by AKORN shall be packed for
shipment and storage in accordance with applicable requirements of Applicable
Laws and AKORN’s instructions and in full compliance with the Quality Agreement
entered into by the Parties. No charge will be allowed for packing, boxing, or
cartage, unless agreed upon at the time of purchase and set forth in the
purchase order. AKORN’s order number, part number and quantity shipped shall be
marked or tagged on each package and bill of lading.
     5.6 Shipment. SII shall ship the Products to AKORN as set forth in the
respective purchase orders. Prior to each shipment, SII shall conduct a shipping
test as required under the Quality Agreement entered into by the Parties. SII
shall deliver Products into the possession of a common carrier designated by
AKORN. All Products shall be shipped and delivered EXW Pune (Incoterms 2000).
Title and risk of loss shall pass pursuant to EXW Pune (Incoterms 2000).
     5.7 Inventory/Additional Supply Terms. AKORN shall provide to SII quarterly
updates detailing the location, quantity, and dating of all Products delivered
to AKORN hereunder. Not less than nine (9) months prior to the anticipated date
of Marketing Authorization for a country in the Territory, the parties shall
agree such additional Product inventory, stocking, ordering, return, and
destruction terms as are reasonable to protect against supply shortages and
Product waste.
ARTICLE 6
DELIVERY AND ACCEPTANCE
     6.1 Deliveries. Failure to deliver Products of the quality agreed herein
shall relieve AKORN of any obligation to accept and pay for such Products.
Should SII fail to deliver, within
* CONFIDENTIAL TREATMENT REQUESTED — This language has been omitted and filed
separately with the Securities and Exchange Commission.

Page 11



--------------------------------------------------------------------------------



 



*Confidential Treatment Requested Under
17 C.F.R. §§ 200.80(b)(4), 200.83 and 240.24b-2
thirty (30) days of an agreed delivery date, Product under a valid purchase
order that is at least ninety (90%) of the quantity agreed in such valid
purchase order, AKORN shall have the right to cancel the delivery of the
undersupply below ninety percent (90%), so long as it provides to SII written
notice of the cancellation not more than fifteen (15) days after the foregoing
thirty (30) day grace period. Should SII deliver, within thirty (30) days of an
agreed delivery date, Product under a valid purchase order that is more than one
hundred ten percent (110%) of the quantity agreed in such valid purchase order,
AKORN shall have the right to return to SII (at the expense of SII) the Product
in excess of one hundred ten percent (110%), so long as it provides to SII
written notice of and ships such Product to SII (or its designee) for return not
more than fifteen (15) days after the foregoing thirty (30) day grace period.
Any failure by AKORN to exercise its option with respect to any shipment of
Products shall not be deemed to constitute a waiver with respect to subsequent
shipments.
     6.2 Batch Certifications. SII or [...***...], as the case may be, shall
conduct quality control tests on the Product prior to shipment in accordance
with applicable law and set forth in the respective BLA specifications and test
methods. SII shall (i) at AKORN’s request furnish samples of the Product to
AKORN; and (ii) deliver with each shipment of Product a certificate of analysis
for each lot included in the shipment in accordance with its applicable
specifications.
     6.3 Acceptance of Product. AKORN shall rely on the certificate of analysis
supplied with each lot by SII in accepting each Product shipment hereunder.
Provided the certificate of analysis provides that the Products comply with
their applicable specifications, then, subject to the following sentence, AKORN
shall accept such Product lot. AKORN shall inspect Product shipments for
compliance with their respective purchase orders, with correct labeling
requirements and as otherwise required in accordance with AKORN’s quality
assurance program then in effect. To the extent that AKORN’s inspection reveals
that the certificate of analysis or labeling of a Product lot does not comply
with its respective Marketing Authorization then AKORN will have the option to
either, in AKORN’s sole discretion, (i) retain the Product for correction, if
practicable, at SII’s sole reasonable cost; or (ii) if the Product cannot
reasonably be corrected, have the Product replaced by SII at SII’s sole cost.
ARTICLE 7
FINANCIAL PROVISIONS
     7.1 Purchase Price.
            7.1.1 With respect to each Product, not less than nine (9) months
prior to the First Commercial Sale of such Product, the Parties shall negotiate
in good faith a unit price for such Product supplied to AKORN pursuant hereto
(the “Initial Price”), which Initial Price for such Product shall be added as an
amendment hereto and which, when executed by both Parties, will be incorporated
herein by this reference. Once a year, or more frequently as market conditions
require, the parties shall meet and in good faith agree, in light of any changes
to the various considerations utilized in setting the Initial Price, an increase
in the Initial Price.
            7.1.2 In addition to the Initial Price, AKORN shall pay to SII for
each Product the additional amount equal to the applicable Product Sales Share
less the Initial Price paid to SII for such Product (“Variable Price”). AKORN
shall pay for the Products as provided in Section 7.2.
* CONFIDENTIAL TREATMENT REQUESTED — This language has been omitted and filed
separately with the Securities and Exchange Commission.

Page 12



--------------------------------------------------------------------------------



 



*Confidential Treatment Requested Under
17 C.F.R. §§ 200.80(b)(4), 200.83 and 240.24b-2
Notwithstanding anything to the contrary in the prior sentence, the Product
Sales Share shall not be less than the Initial Price. Both parties shall not
breach any Applicable Law relating to Product pricing.
     7.2 Product Sales Share.
            7.2.1 SII will invoice AKORN for Product shipped to AKORN at the
corresponding Initial Price, referencing in each such invoice the purchase
order(s) to which the invoice relates, the Initial Price per unit of Product and
quantity of Product shipped. The invoice date shall not be earlier than the date
of corresponding Product shipment from the applicable manufacturing facility.
AKORN shall make payment for the Initial Price applicable to such Product by
check or wire transfer to an account specified by SII, no later than forty-five
(45) days following date of the applicable invoice for such Product.
            7.2.2 Within thirty (30) days after expiry of each calendar quarter
during the term hereof (including the first and the last quarters during the
term that may be of a lesser duration), AKORN shall deliver to SII a statement
for such calendar quarter showing in reasonable detail: (a) the calculation of
Net Sales Value for Products sold by AKORN during such calendar quarter on a
country-by-country basis; (b) the calculation of the Product Sales Share for
each Product; and (c) as applicable, the Variable Price for each Product (using
FIFO as the basis for determining what Product was sold during such calendar
quarter). AKORN shall pay any Product Sales Share due to SII within fifteen
(15) days thereafter. If the Variable Price is zero or a negative number, SII
shall not be entitled to receive any further payment for such Product for the
respective quarterly period and in no event shall the Initial Price for a
Product be reduced by any negative Variable Price. Any accrued negative Variable
Price amount shall be carried forward until fully recouped and shall be used to
offset against Variable Price otherwise payable to SII in future quarters.
NOTWITHSTANDING ANYTHING ELSE TO THE CONTRARY, AKORN IS FREE TO ESTABLISH ITS
OWN PRICING FOR SALE OF THE PRODUCTS IN THE TERRITORY, PROVIDED THAT AKORN SHALL
REMAIN OBLIGATED TO REMIT BACK TO SII THE INITIAL PRICE AND THE VARIABLE PRICE,
AS CALCULATED HEREIN, OF EACH PRODUCT SOLD BY AKORN.
     7.3 U.S. Dollars. All calculations of Product Value Share and all payments
to be made pursuant to this Agreement shall be in United States Dollars. All
AKORN Product invoices will be issued in United States Dollars.
     7.4 Audit. SII shall have the right at anytime upon reasonable notice (but
not more than once per calendar year without cause) to nominate an independent
national accounting firm, acceptable to AKORN, to audit AKORN’s financial
records, procedures, and documentation related to payments made to SII under
this Agreement. Such audits may be conducted upon reasonable notice during the
term of this Agreement and for a period of up to two (2) years after termination
or expiration hereof. All of AKORN’s Confidential Information reviewed by such
accounting firm shall be subject to the provision of this Agreement and the
accounting firm shall be required to enter with AKORN into a confidentiality
agreement, the form and content of which shall be acceptable to AKORN. In
connection with a financial audit, if such audit reveals that payments made by
AKORN to SII for any period audited were correct, SII shall pay the costs of
such audit and AKORN shall not have any liability therefor. If the audit reveals
that
* CONFIDENTIAL TREATMENT REQUESTED — This language has been omitted and filed
separately with the Securities and Exchange Commission.

Page 13



--------------------------------------------------------------------------------



 



*Confidential Treatment Requested Under
17 C.F.R. §§ 200.80(b)(4), 200.83 and 240.24b-2
payments made by AKORN to SII for any period audited were less than the amount
actually owed by AKORN for such period, but by less than five percent (5%) of
the amount actually owed, AKORN shall in addition to repaying such underpaid
amounts (with interest) equally share with SII the reasonable costs of such
audit. If the audit reveals that payments made by AKORN to SII for any period
audited were less than the amount actually owed by AKORN for such period by five
percent (5%) or more of the amount actually owed, AKORN shall in addition to
paying such underpaid amounts (with interest) pay the reasonable costs of such
audit work.
     7.5 Late Payments. Any late payments or underpaid amounts (as determined
pursuant to Section 7.4) hereunder shall be subject to annual interest at the
rate of ten percent (10%) compounded on a monthly basis, until paid in full.
ARTICLE 8
INTELLECTUAL PROPERTY RIGHTS
     8.1 Branding of Products.
            8.1.1 SII shall label and package all Products in accordance with
the requirements of the Quality Agreement. Product labels and all packing and
advertising matter shall bear a reference to all [...***...] and SII
Intellectual Property Rights covering the same in the country of manufacture
sale or intended export, as required under the Collaboration Agreement. Once
approved by AKORN, SII will not change in any manner any labeling of any Product
supplied by SII without the prior written consent of AKORN. AKORN’s Insignia
shall be affixed to the Products as directed by AKORN. All related sales
brochures, marketing materials, and packaging shall only bear AKORN’s Insignia
as directed by AKORN. No other Insignia shall be affixed to the Products or any
related sales brochures, marketing materials, and packaging.
            8.1.2 AKORN grants to SII during the term hereof a non-exclusive,
non-transferable, non-assignable, indivisible, revocable and terminable license,
without the right to sublicense, to use the AKORN Insignia as specifically
directed by AKORN in writing, and only to the extent necessary to label and
brand the Products and related sales brochures, marketing materials, and
packaging pursuant to AKORN’s specifications, and for no other purposes. Such
AKORN Insignia will not be affixed, used, or otherwise displayed on the Products
or in connection therewith without the prior written approval of AKORN.
            8.1.3 Notwithstanding any of the provisions of this Agreement, SII
shall not at any time do anything or act in any way that would or might
adversely affect the value or validity of any AKORN Insignia or other
intellectual property belonging to AKORN. SII shall immediately notify AKORN in
writing upon becoming aware of any intellectual property infringement or
imitation of any intellectual property of AKORN or of any facts that SII
believes might constitute infringement or imitation. All uses of AKORN’s
Insignia shall inure exclusively to AKORN’s sole benefit.
     8.2 Confidentiality. Each Party (i) shall keep the other Party’s
Confidential Information confidential and shall not directly or indirectly, use,
divulge, publish or otherwise disclose or allow to be disclosed any aspect of
such other Party’s Confidential Information,
* CONFIDENTIAL TREATMENT REQUESTED — This language has been omitted and filed
separately with the Securities and Exchange Commission.

Page 14



--------------------------------------------------------------------------------



 



*Confidential Treatment Requested Under
17 C.F.R. §§ 200.80(b)(4), 200.83 and 240.24b-2
except with the other Party’s prior written consent and as specifically
permitted by this Agreement; and (ii) shall refrain from any action or conduct
which might reasonably or foreseeably be expected to compromise the
confidentiality or proprietary nature of Confidential Information. Upon request,
each of the Parties shall immediately return to the other the originals and all
copies of any Confidential Information of the other Party. The obligations and
restrictions set forth in this Section 8.2 shall not apply to any Confidential
Information that falls within any of the following exceptions, provided the
receiving party produces credible written evidence to establish that such
information:
            8.2.1 is or becomes part of the public domain without breach of this
Agreement by a receiving Party;
            8.2.2 is independently developed by or for a receiving Party
completely apart from the disclosures hereunder;
            8.2.3 is received from a third party who lawfully acquires such
information without restriction, and without breach of this Agreement by a
receiving Party;
            8.2.4 was in a receiving Party’s possession prior to the disclosure
by the other Party;
            8.2.5 is released pursuant to a binding court order or government
regulation, provided that the receiving Party delivers a copy of such order or
action to the other Party and cooperates with the other Party if it elects to
contest such disclosure; and/or
            8.2.6 AKORN reasonably determines in consultation with SII and its
securities attorneys that such information is required to be released pursuant
to securities disclosure regulations, provided that AKORN will use commercially
reasonable efforts to obtain confidential treatment of pricing and any other
material or competitive terms herein of the identity of Products that are not
yet being sold in the Territory;
     If a receiving Party wishes to rely on any of the exceptions contained
above, then such receiving Party must demonstrate to the other Party’s
satisfaction the facts underlying why the exception applies within thirty
(30) calendar days of the occurrence of the facts establishing such exception.
     8.3 AKORN agrees not to challenge directly or indirectly any intellectual
property relating to or covering Product.
ARTICLE 9
WARRANTIES
     9.1 Representations and Warranties. Each of AKORN and SII represents,
warrants and covenants: (i) that it has the full power, right and authority to
execute and deliver this Agreement and that it shall use commercially reasonable
efforts to perform its obligations hereunder; (ii) that it will assign to its
performance of this Agreement professional personnel, qualified to perform the
process procedures consistent with the technical requirements of this
* CONFIDENTIAL TREATMENT REQUESTED — This language has been omitted and filed
separately with the Securities and Exchange Commission.

Page 15



--------------------------------------------------------------------------------



 



*Confidential Treatment Requested Under
17 C.F.R. §§ 200.80(b)(4), 200.83 and 240.24b-2
Agreement; (iii) that it will comply with all Applicable Law in connection with
its performance of its obligations related to this Agreement; and (iv) that none
of such Party’s personnel to be assigned to this Agreement have or shall have
been subject to debarment or disqualification under any Applicable Laws.
     9.2 Product Warranties. SII represents, warrants and covenants: (i) that
the Products on delivery and during their entire shelf-life will meet their
applicable specifications, except to the extent that not meeting such
specifications is attributable to an act or omission of AKORN; (ii) that the
Products are manufactured in conformity with and upon delivery shall conform
with cGMP, Applicable Law, and the Quality Agreement; and (iii) there is neither
pending nor, to the knowledge of SII, threatened any claim, litigation or
proceeding in any way contesting SII’s and [...***...]’s rights to supply any of
the Products. The foregoing are the only representations and warranties of SII
with respect to Product delivered to AKORN hereunder. Except as provided under
Sections 3.5, 6.1 and 10.1 (for third-party claims), AKORN’s sole remedy under
this Agreement with respect to Product delivered to AKORN by SII that does not
conform to the warranties in clauses (i) and (ii) above, shall be to retain the
Product for correction at SII’s sole reasonable cost or, if the Product cannot
be corrected, have the Product replaced by SII at SII’s sole cost in accordance
with Section 6.3, provided that no such remedy of correction or replacement
shall be available with respect such Product if it has less than six (6) months
remaining on its shelf life.
ARTICLE 10
ALLOCATION OF RISK
     10.1 SII Indemnification Obligations. SII shall indemnify, defend and hold
harmless AKORN, and its affiliates, and their respective officers, directors,
employees and agents (collectively “AKORN Indemnitees”) against all third party
damages, claims, liabilities, losses and other expenses, including reasonable
attorneys’ fees and costs, whether or not a lawsuit or other proceeding is
filed, that arise out of or relate to (i) any negligence or willful misconduct
of SII, its agents, or subcontractors; (ii) a breach of any warranty provided by
SII under this Agreement; (iii) product liability or personal injury caused by
the Product except to the extent attributable to negligence or willful
misconduct of an AKORN Indemnitee; or (iv) a claim that the Products or their
elements, or the use thereof, violate or infringe upon the patents, copyrights,
trademarks or any other Intellectual Property Rights of any third party, except
to the extent attributable to the breach of this Agreement by AKORN or the
negligence of willful misconduct of an AKORN Indemnitee.
     10.2 AKORN Indemnification Obligations. AKORN shall indemnify, defend and
hold harmless SII, [...***...], and their respective affiliates, officers,
directors, employees and agents (collectively “SII Indemnitees”) against all
third party damages, claims, liabilities, losses and other expenses, including
reasonable attorneys’ fees and costs, whether or not a lawsuit or other
proceeding is filed, that arise out of or relate to (i) any dispute or claim
that any of AKORN Insignia or any of their elements infringe or violate any
third party’s Intellectual Property Rights; (ii) improper handling, transport,
distribution, or storage of a Product by AKORN or any act or omission of AKORN
after Product delivery that causes the Product not to meet the warranties in
Section 9.2(i); (iii) any negligence or willful misconduct of AKORN, its agents,
or affiliates or
* CONFIDENTIAL TREATMENT REQUESTED — This language has been omitted and filed
separately with the Securities and Exchange Commission.

Page 16



--------------------------------------------------------------------------------



 



*Confidential Treatment Requested Under
17 C.F.R. §§ 200.80(b)(4), 200.83 and 240.24b-2
subcontractors; (iv) a breach this Agreement by AKORN; or (v) the labeling,
advertising, promotion, marketing or sale by or for AKORN of the Products,
except to the extent attributable to the negligence or willful misconduct of an
SII Indemnitee or to the breach of this Agreement by SII.
     10.3 Limitation. THE FOREGOING INDEMNIFICATION PROVISIONS SHALL ONLY APPLY
TO THIRD PARTY CLAIMS.
     10.4 Insurance. Each Party shall obtain, at its expense, property,
commercial and liability insurance covering its obligations hereunder, in each
case in amounts appropriate to the conduct of its business, as determined in its
sole and exclusive reasonable judgment, but in no case less than Ten Million
Dollars ($10,000,000) per occurrence (with an annual aggregate of Ten Million
Dollars ($10,000,000)). The policies of insurance obtained by the Parties
hereunder must state that the insurer shall notify the other Party at least
thirty (30) days prior to termination, cancellation of, or any material change
in, the coverage provided. Each Party shall make available to the other Party at
such other Party’s request certificates of insurance evidencing satisfaction of
its obligations under this Section 10.4.
     10.5 Limitation of Liability. NOTWITHSTANDING ANYTHING TO THE CONTRARY
HEREIN, EXCEPT FOR INDEMNIFICATION OBLIGATIONS PURSUANT TO SECTIONS 10.1 AND
10.2 ABOVE, NEITHER PARTY SHALL BE LIABLE FOR ANY INDIRECT, SPECIAL, INCIDENTAL,
CONSEQUENTIAL, PUNITIVE, OR EXEMPLARY DAMAGES, WHETHER FORESEEABLE OR NOT, THAT
ARE IN ANY WAY RELATED TO THIS AGREEMENT.
ARTICLE 11
TERM AND TERMINATION
     11.1 Term. This Agreement shall commence on the Effective Date and shall
continue for a period of ten (10) years following the First Commercial Sale of
Product in the Territory, unless earlier terminated under Section 11.2.
Thereafter, this Agreement shall automatically renew for successive five
(5) year terms unless earlier terminated under Section 11.2.
     11.2 Termination. This Agreement will terminate (in whole or, with respect
to Section 11.2.3 or 11.2.4, in part) in the event of any of the following:
            11.2.1 on the sixtieth (60th) calendar day (or thirtieth (30th) for
nonpayment of amounts owed to SII) after either Party gives written notice to
the other of a material breach by the other of any term or condition of this
Agreement, unless the breach is cured before the sixtieth thirtieth (60th) (or
thirtieth (30th) for nonpayment of amounts owed to SII) calendar day; or
            11.2.2 automatically and immediately (i) upon any termination of the
Collaboration Agreement; (ii) if SII does not complete the Phase I Clinical
Trial for the Product by June 2008 and Product manufacturing and distribution
rights revert back to [...***...] as provided in the Collaboration Agreement;
(iii) if CBER approval for a Product is not received by June 2015 solely due to
any failure by SII to comply with any of its obligations hereunder or
* CONFIDENTIAL TREATMENT REQUESTED — This language has been omitted and filed
separately with the Securities and Exchange Commission.

Page 17



--------------------------------------------------------------------------------



 



*Confidential Treatment Requested Under
17 C.F.R. §§ 200.80(b)(4), 200.83 and 240.24b-2
under the Collaboration Agreement and Product manufacturing and distribution
rights revert back to [...***...] as provided in the Collaboration Agreement; or
            11.2.3 with respect to a specific country in the Territory, upon the
written agreement of both Parties, if the regulatory authority in such country
refuses to allow the conduct of clinical trials and/or sale of the Product in
such country; or
            11.2.4 upon the written agreement of both Parties to terminate this
Agreement.
     11.3 Effect of Termination.
            11.3.1 In the event of termination (a) each Party shall return to
the other all copies of such other Party’s Confidential Information previously
disclosed, and neither Party nor its Affiliates shall thereafter retain copies,
transcriptions or summaries of any portion of the other Party’s Confidential
Information; (b) all Parties shall remain liable for each of their respective
obligations hereunder that accrued prior to the date of termination; and
(c) AKORN shall have the right, for twelve (12) months after termination, to
sell off all normal and reasonable stocks of Products held by it at the date of
termination and to fulfill all normal and reasonable orders for Products
accepted through the date of termination, but shall continue to pay SII the
Product Sales Share on all such sales pursuant to Section 7.1. The relevant
terms of this Agreement shall continue to apply to any sell-off period. If
termination of this Agreement is for the breach of AKORN, no sell-off period
shall apply.
            11.3.2 All rights and remedies conferred herein shall be cumulative
and in addition to all of the rights and remedies available to each Party at
law, equity or otherwise.
            11.3.3 Notwithstanding anything to the contrary that may be
contained herein, in the event of the termination or expiration of this
Agreement, the provisions of all Sections under ARTICLE 1, ARTICLE 10, and
ARTICLE 12 and of Sections 2.3, 3.4, 3.5, 4.10, 4.11, 7.3, 7.4, 8.2, and 11.3
shall survive and continue in full force and effect.
            11.3.4 For the sake of clarity, the inability of SII to produce
Product that can be used in humans or to conduct clinical trials in a particular
jurisdiction, despite its commercially reasonable efforts to do so, shall not be
deemed a material breach under this Agreement or the Collaboration Agreement.
ARTICLE 12
GENERAL TERMS
     12.1 Relationship of Parties. The relationship between SII and AKORN, with
respect to this Agreement, is only that of independent contractors
notwithstanding any activities set forth in this Agreement. Neither Party is the
agent or legal representative of the other Party, and neither Party has the
right or authority to bind the other Party in any way. This Agreement creates no
relationship as partners or a joint venture, and creates no pooling arrangement.
* CONFIDENTIAL TREATMENT REQUESTED — This language has been omitted and filed
separately with the Securities and Exchange Commission.

Page 18



--------------------------------------------------------------------------------



 



*Confidential Treatment Requested Under
17 C.F.R. §§ 200.80(b)(4), 200.83 and 240.24b-2
     12.2 Governing Law and Venue. This Agreement is governed by and shall be
construed in accordance with the law of the State of New York, excluding any
conflict-of-laws rule or principle that might refer the governance or the
construction of this Agreement to the law of another jurisdiction.
     12.3 Mediation and Arbitration.
            12.3.1 Mediation. The Parties shall attempt in good faith to settle
any dispute, controversy or claim arising out of or relating to this Agreement,
or any breach thereof, including any claim that this Agreement, or any part
hereof, is invalid, illegal or otherwise voidable or void (“Dispute”), before
the commencement of arbitration proceedings, by mediation in New York, New York
in accordance with the International Institute for Conflict Prevention &
Resolution (“CPR Institute”) Mediation Procedure then currently in effect.
Unless the Parties agree otherwise, the mediator will be selected from the CPR
Panels of Distinguished Neutrals or the JAMS Panel of Mediators. If the Dispute
is not resolved within sixty (60) days of the written request for mediation,
there is no further obligations to mediate.
            12.3.2 Arbitration. Any Dispute that remains unresolved sixty
(60) days after a written request for mediation made by a Party pursuant to the
CPR Institute Mediation Procedure shall be submitted, at the request of any
Party, to binding arbitration in accordance with the Arbitration Rules of
Singapore International Arbitration Centre (“SIAC Rules”) then currently in
effect by a sole arbitrator to be appointed jointly by the Parties. In the event
the Parties cannot agree to a sole arbitrator within thirty (30) days after
commencement of the arbitration, the arbitrator shall be selected by the
Chairman of the Singapore International Arbitration Centre. The sole arbitrator
shall not be of the same nationality as either of the Parties. The arbitrator
must render his/her award by the application of the substantive laws of New York
without giving effect to principles of conflicts of laws and is not free to act
as amiable compsiteru or ex aequo et bono. Judgment upon the award rendered by
the arbitrator may be entered in any court having jurisdiction thereof. The
place of arbitration shall be Singapore and the language of the arbitration and
submissions and proceedings shall be English. The award shall be rendered in US
currency.
            12.3.3 Provisional Remedy. Each of the Parties reserves the right to
file with a court of competent jurisdiction an application for temporary or
preliminary injunctive relief, writ of attachment, writ of possession, temporary
protective order and/or appointment of a receiver on the grounds that the
arbitration award to which the applicant may be entitled may be rendered
ineffectual in the absence of such relief. 12.3.4 Consolidation. Any arbitration
hereunder may be consolidated by the Singapore International Arbitration Centre
with the arbitration of any other dispute arising out of or relating to the same
subject matter when the arbitrator determines that there is a common issue of
law or fact creating the possibility of conflicting rulings by more than one
arbitrator. Any disputes over which arbitrator shall hear any consolidated
matter shall be resolved by the Singapore International Arbitration Centre.
            12.3.5 Power And Authority Of Arbitrator. The arbitrator shall not
have any power to alter, amend, modify or change any of the terms of this
Agreement nor to grant any
* CONFIDENTIAL TREATMENT REQUESTED — This language has been omitted and filed
separately with the Securities and Exchange Commission.

Page 19



--------------------------------------------------------------------------------



 



*Confidential Treatment Requested Under
17 C.F.R. §§ 200.80(b)(4), 200.83 and 240.24b-2
remedy which is either prohibited by the terms of this Agreement, or not
available in a court of law.
     12.4 Assignment. AKORN acknowledges that the favorable terms of this
Agreement were granted to SII only because of SII’s experience, and that the
substitution of any party by SII would destroy the intent of the Parties.
Accordingly, neither Party shall have right to assign, delegate, transfer or
otherwise encumber this Agreement or any portion thereof without prior written
consent of the other Party. 12.5 Counterparts. This Agreement may be executed in
several counterparts that together shall be originals and constitute one and the
same instrument.
     12.6 Waiver. The failure of any Party to enforce any of its rights
hereunder or at law shall not be deemed a waiver or a continuing waiver of any
of its rights or remedies against another Party, unless such waiver is in
writing and signed by the Party to be charged.
     12.7 Severability. If any provision of this Agreement, or part thereof, is
declared by a court of competent jurisdiction to be invalid, void or
unenforceable, each and every other provision, or part thereof, shall
nevertheless continue in full force and effect.
     12.8 Attorneys’ Fees. In the event that any dispute between the Parties
should result in litigation or arbitration, the prevailing Party in such dispute
shall be entitled to recover from the other Party all reasonable fees, costs and
expenses of enforcing any right of the prevailing Party, including reasonable
attorneys’ fees and expenses, to the extent awarded by the arbitrator. 12.9
Notice. Any notice given under this Agreement shall be in writing and shall be
delivered personally or by reputable international 3-day courier. Notices may
also be delivered by fax transmittal or email (with valid confirmation of
successful transmission), with confirmation sent by reputable international
3-day courier. A notice shall be deemed delivered upon receipt, unless the
notice is received on a day other than a business day in the jurisdiction of the
recipient or after 5:30 p.m. at the location of delivery, in which case delivery
shall be deemed to be the next business day after receipt (in the jurisdiction
of recipient). Notices shall be directed to Parties at their addresses as
specified on page 1 of this Agreement, attention to Mr. Arthur Przybyl for AKORN
and to Dr Cyrus Poonawalla for SII, provided a Party may change such Party’s
address for notice by giving written notice to the other Party in accordance
with this Section 12.9. Fax numbers and emails for notices shall be exchanged by
the parties prior to reaching setting the Annual Sales Requirement for the First
Sales Year and shall be updated by the parties as needed thereafter. 12.10 No
Public Disclosure. AKORN shall make no public disclosure regarding [...***...],
the [...***...] or any other agency of the [...***...] or any of their
respective employees, board members, or officers by name in connection with
promotion, distribution or sale of Products without the prior written approval
of [...***...], except as required by law. AKORN shall have the right to
disclose any of the foregoing if AKORN determines that such information is
required to be released pursuant to securities disclosure regulations.
* CONFIDENTIAL TREATMENT REQUESTED — This language has been omitted and filed
separately with the Securities and Exchange Commission.

Page 20



--------------------------------------------------------------------------------



 



*Confidential Treatment Requested Under
17 C.F.R. §§ 200.80(b)(4), 200.83 and 240.24b-2
     12.11 Further Assurances. The Parties agree to execute such additional
documents and perform such acts as are reasonably necessary to effectuate the
intent of this Agreement.
     12.12 Entire Agreement. This Agreement constitutes the entire agreement
between the Parties regarding the subject matter hereof, and supersedes all
prior or contemporaneous understandings or agreements regarding the subject
matter hereof, whether oral or written. This Agreement shall be modified or
amended only by a writing signed by both AKORN and SII.
     12.13 Authority. The parties executing this Agreement on behalf of AKORN
and SII represent and warrant that they have the authority from their respective
governing bodies to enter into this Agreement and to bind their respective
companies to all the terms and conditions of this Agreement.
     12.14 Captions. The captions of the Articles and Sections in this Agreement
are for convenience only and shall not be used to interpret the provisions of
this Agreement.
     12.15 Force Majeure. Neither Party shall be liable for delays in its
performance caused by events beyond its control, such as fires, floods, labor
shortages, strikes, epidemics, computer virus, earthquakes, riots, acts of
terror, acts of God, storms, acts of civil or military authority or similar
occurrences, provided the affected Party gives (to the extent practicable) the
other Party written notice of such event within three (3) business days of its
discovery or occurrence. Such notice shall state the estimated duration of such
event and the cause thereof and the affected Party shall use commercially
reasonable efforts to work around such event beyond its control.
     12.16 English Language. This Agreement is executed in the English language.
The language used in this Agreement shall be deemed to be the language chosen by
the Parties hereto to express their mutual intent and no rule of strict
construction against either Party shall apply to any term or condition of this
Agreement. The
     12.17 Headings and Construction. No rule of construction will be applied to
the disadvantage of a party because that party was responsible for the
preparation of this Agreement or any part of this Agreement. The Article and
Section headings in this Agreement are for convenient reference only, and will
be given no substantive or interpretive effect. With respect to all terms used
in this Agreement, words used in the singular include the plural and words used
in the plural include the singular. The word ‘including’ means including without
limitation, and the words ‘herein’, ‘hereby’, ‘hereto’ and ‘hereunder’ refer to
this Agreement as a whole. Unless the context otherwise requires, references
found in this Agreement: (i) to Articles and Sections mean the Articles and
Sections of this Agreement; (ii) to an agreement, instrument or other document
means such agreement, instrument or other document as amended, supplemented and
modified from time to time, to the extent provided by the provisions thereof and
by this Agreement; and (iii) to a statute or a regulation mean such statute or
regulation as amended from time to time.
* CONFIDENTIAL TREATMENT REQUESTED — This language has been omitted and filed
separately with the Securities and Exchange Commission.

Page 21



--------------------------------------------------------------------------------



 



*Confidential Treatment Requested Under
17 C.F.R. §§ 200.80(b)(4), 200.83 and 240.24b-2
[Signature on Next Page]
* CONFIDENTIAL TREATMENT REQUESTED — This language has been omitted and filed
separately with the Securities and Exchange Commission.

Page 22



--------------------------------------------------------------------------------



 



*Confidential Treatment Requested Under
17 C.F.R. §§ 200.80(b)(4), 200.83 and 240.24b-2
     IN WITNESS WHEREOF, the Parties have executed this Agreement as of the
Effective Date.

                     
 
                    Akorn, Inc.   Serum Institute Of India, Ltd.
 
                   
By:
  /s/ Arthur S. Przybyl   By:   /s/ Subhash V. Kapre        
 
                   
 
                   
Name:
  Arthur S. Przybyl   Name:   Subhash V. Kapre        
 
                   
 
                   
Title:
  President and CEO   Title:   Executive Director        
 
                   

* CONFIDENTIAL TREATMENT REQUESTED — This language has been omitted and filed
separately with the Securities and Exchange Commission.

Page 23



--------------------------------------------------------------------------------



 



*Confidential Treatment Requested Under
17 C.F.R. §§ 200.80(b)(4), 200.83 and 240.24b-2
EXHIBIT A
MILESTONE SCHEDULE FOR [...***...]

         
 
         

  Description   Date  
1.
  SII’s receipt of fully tested master cell bank of [...***...]   [...***...]  
2.
  SII’s attaining in its plant, a process yield of 1 gram /litre of [...***...]
  [...***...]  
3.
  Clinical Batch manufacture of [...***...]   [...***...]  
4.
  Satisfactory Completion of Phase I Clinical Trials for [...***...] for U.S.
filing   [...***...]  
5.
  Satisfactory Completion of Phase II Clinical Trials for [...***...] for U.S.
filing   [...***...]  
6.
  Satisfactory Completion of Phase III Clinical Trials for [...***...] for U.S.
filing   [...***...]  
7.
  Receipt of CBER approval for [...***...]   [...***...]  

* CONFIDENTIAL TREATMENT REQUESTED — This language has been omitted and filed
separately with the Securities and Exchange Commission.

